Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 2/8/2021, see page 2 through 7 of the remarks, with respect to cancellation of claims 2, 3, 8, 11, 12, 17, and amended claims 1, 4, 6, 7, 10, 13, 15, 16 and 19, have been fully considered and are persuasive, upon further consideration the rejection of 103(a) for claims 1, 4-7, 9-10, 13-16 and 18-19, are hereby withdrawn.    
             The claims 1, 4-7, 9-10, 13-16 and 18-19 now renumbered as 1-13 are allowed.  


                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to single-photo generating technology, and more particularly, to single-photo generating technology for generating a plurality of single photos according the human images in a group photo.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 10 and 19, the closest prior art of record (Steinberg and Chen), Steinberg reference is directed to digital image processing, particularly to the field of automatic or semiautomatic grouping and classification of images in a database or image collection and based on the occurrence of faces in the images and the identification and classification of such faces, neither Steinberg nor Chen teache or suggest, among other things, “a plurality of single photos corresponding to each of the human images according to the extracted human images and the background image, wherein the “background image does not comprise the human images”, and wherein the first image and the single photos corresponding to each of the human images have a first size, and the processing device selects a plurality of second images with a second size from the first image, and the 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Steinberg and Chen) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
February 9, 2021